DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 3/8/21.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 26-36 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 27, 28, 30, 31, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over  USPUB 2016/0025945 to Wanjau et al in view of USPUB 2011/0200290 to Batlle I Ferrer et al.
Fig. 5 of Wanjau is reproduced for a reference.

    PNG
    media_image1.png
    453
    593
    media_image1.png
    Greyscale

Wanjau discloses the following.
 	Claim 1.    (Currently Amended) An optical fiber cable configured for installation in a roadbed, the optical fiber cable comprising:
at least one optical fiber (see optical fiber conductor 100);
a polymeric cable jacket 530(see ¶0039) surrounding the at least one optical fiber; and an upjacket 540 (see ¶0039) surrounding and in contact with the polymeric cable jacket.  Wanjau disclose every aspect of claimed invention except for the claimed material of the upjacket.  Ferrer shows a general teaching of utilizing the claimed material of the jacket (see ¶0046) for the purpose of 
 	Claim 27.    (Currently Amended) The optical fiber cable of claim 1, wherein the polymeric cable jacket comprises at least one strength member 550, 570.
 	Claim 28.    (Previously Presented) The optical fiber cable of claim 27, wherein the strength member comprises at least one of a metal rod, a metal wire, or a glass fiber reinforced plastic rod.  See ¶0034 of Wanjau.
 	Claim 30.    (Previously Presented) The optical fiber cable of claim 1, wherein the at least one optical fiber comprises a plurality of optical fibers arranged in one or more buffer tubes.  Fig. 5 of Wanjau shows the one or more optical fiber conductors.  See ¶0038.
 	Claim 31.    (Previously Presented) The optical fiber cable of claim 1, wherein the upjacket is a polymer blend further comprising at least one of a polyphenylene oxide, a polyethylene, or a polypropylene.  See ¶0029 of Ferrer.


 	Claim 35.    (Previously Presented) The optical fiber cable of claim 34, wherein the surface feature comprises a grooved or knurled surface.  See fig. 10 of Wanjau.
 	Claim 36.    (New) The optical fiber cable of claim 1, wherein the upjacket defines an outermost surface of the optical fiber cable.  See fig. 10 of Wanjau.  The armor layer 1300 and 1400 can be filled with polymer.
 	Claims 2-6, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  USPUB 2016/0025945 to Wanjau et al, USPUB 2011/0200290 to Batlle I Ferrer et al, and further in view of CN 104733111 to Xiong.
	Wanjau and Ferrer disclose every aspect of claimed invention except for the claimed additive, bitumen (also known as asphalt).  Xiong shows a general teaching of utilizing the claimed additive for the purpose of providing anti-water coating.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed material for the purpose of providing anti-water coating.  It is clear that this would improve the device.

 	Re claim 5, Xiong’s layer 8 is a coating layer which is formed by pine tar oil and mixture of natural asphalt. Although Xiong doesn’t show the claimed second layer which is harder than the first layer, it would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed second layer which is harder than the first layer as needed.
 	Claim 6. (Currently Amended) The optical fiber cable of claim 1, comprising no polyurea between the cable jacket and the roadbed. Neither Ferrer nor Xiong disclose polyuria.
 	Claim 26. (New) The optical fiber cable of claim 1, wherein the cable jacket comprises at least one of a polyethylene, a polypropylene, a polyolefin elastomer, or a poly(ethylene-vinyl acetate). See Ferrer ¶0046.
 	Claims 29, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2016/0025945 to Wanjau et al,  USPUB 2011/0200290 to Batlle I Ferrer et al, in view of http://www.fiber-optic-components.com/brief-introduction-to-ribbon-optical-cable.html.
 	Re claim 29 Wanjau and Ferrer disclose every aspect of claimed invention except for the optical fiber ribbon. It would have been obvious to the ordinary 
 	Re claims 32-33, Wanjau and Ferrer disclose every aspect of claimed invention except for the claimed characteristic of the polymer blend. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the polymer blend as needed.
	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/ELLEN E KIM/Primary Examiner, Art Unit 2883